Citation Nr: 1641684	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating higher than 10 percent for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from February to November 1972.

This appeal to the Board of Veterans' Appeals' (Board) is from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, the Board remanded this for additional development.  Unfortunately, that development was not substantially completed.  Therefore, this appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board directed that the Veteran's VA examination was to be scheduled during the fall or winter months.  His previous examinations were conducted in September 2011 and April 2013, the early fall and the spring.  The AOJ scheduled his examination in September 2015, which is again in the early fall.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ is asked to schedule this examination sometime between late October and early March.

Additionally, the Veteran must be advised that he should make an effort to have a pulmonary function test when he is having a flare of symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for all treatment he has received for his bronchitis, and make arrangements to obtain all records not already associated with the claims file.  

Contemporaneously, advise him that the rating criteria for bronchitis are based on the results of pulmonary function testing (PFT), and that records showing PFT results would be very helpful in finally adjudicating the claim.  Advise him that if it is feasible, he should arrange to have a PFT when his symptoms are at their peak.

2.  After receipt of records, schedule the Veteran for an examination for a report on the severity of bronchitis.  THIS EXAMINATION SHOULD BE SCHEDULED SOMETIME BETWEEN LATE OCTOBER AND EARLY MARCH.

The Veteran has asserted increased symptoms during the fall and winter, thus the examination should be conducted during that time frame.  The examiner is asked to conduct are required testing, and to interpret the results of the PFT.  The examiner is asked to comment on the severity of the Veteran's symptoms.  The examiner is asked to consider the Veteran's statements regarding his symptoms, and provide an opinion on whether the results of the PFT correspond to his statements, or show better or worse results.

All opinions are to be supported with explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




